Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 27, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00161-CV

    MONIQUE & JORDAN CORCOVELOS, INDIVIDUALLY AND AS
    GUARDIANS AND NEXT FRIENDS OF K.C., A MINOR, Appellants

                                        V.

         CLEAR LAKE REGIONAL MEDICAL CENTER, Appellee

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-87884


                 MEMORANDUM                      OPINION

      This is an interlocutory appeal from an order signed February 9, 2018. On
November 19, 2018, appellants filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell